                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )      1:11-cr-00003-JAW
      v.                                )      1:16-cr-00167-JAW
                                        )
ROBERT GOGUEN                           )


        ORDER ON GOVERNMENT’S MOTION FOR COURT ORDER
                   AUTHORIZING DISCLOSURE

      A defendant filed a motion to withdraw his guilty plea to a new criminal charge

and his admission to violations of the terms of his supervised releasee on an earlier

criminal conviction. In the motion, the defendant alleges that his prior attorney

provided ineffective assistance of counsel and that his attorney’s conduct justifies the

withdrawal of his guilty plea and admissions. In response the government moves

this Court for an order allowing the defendant’s former counsel to disclose what would

otherwise be confidential communications with the defendant in order to allow the

government to investigate the accuracy of the defendant’s allegations against his

former attorney. Concluding that the government’s request is narrowly tailored to

address only the issues that the defendant has raised and that the revelation of this

otherwise confidential information is necessary for the government to adequately

respond to the defendant’s allegations, the Court grants the government’s motion and

authorizes the defendant’s former attorney to provide otherwise confidential

documents and to produce an affidavit to the Government disclosing otherwise

confidential matters.
I.     BACKGROUND

       On January 16, 2020, Robert Goguen filed a motion to withdraw his guilty

pleas in both pending matters before the Court. Def.’s Pro Se Mot. to Withdraw Guilty

Plea(s) and Req. for Order to Disqualify Hon. John A. Woodcock, Jr. (ECF No. 309;

ECF No. 132) (Def.’s Mot.). 1 After Mr. Goguen filed his motion to withdraw, on

January 23, 2020, the United States (Government) filed a motion for a court order

authorizing Attorney Hunter Tzovarras to disclose confidential attorney-client

communications. Gov’t’s Mot. for Ct. Order Authorizing Disclosure of Confidential

Communications (ECF No. 313; ECF No. 136) (Gov’t’s Mot.). On February 18, 2020,

Mr. Goguen objected to the Government’s motion.                     Def.’s Obj. to Disclosure of

Confidential Communications (ECF No. 321; ECF No. 143) (Def.’s Opp’n).                              On

February 27, 2020, the Government filed a reply. Gov’t’s Reply to Def.’s Obj. to Mot.

for Ct. Order Authorizing Disclosure of Confidential Communications (ECF No. 325;

ECF No. 145) (Gov’t’s Reply).

II.    DISCUSSION

       The Court is not convinced that the Government and Mr. Goguen are very far

apart regarding the Government’s motion. In his motion to withdraw, Mr. Goguen

makes several claims that Attorney Tzovarras was ineffective in his representation

of Mr. Goguen and that his ineffective representation led Mr. Goguen to plead guilty


1       To simplify citation, the Court has not recited the docket number for Mr. Goguen’s two criminal
cases in this Court each time it referred to a filed document. Instead, the higher number is a citation
to 1:11-cr-00003-JAW and the lower number to 1:16-cr-00167-JAW.
        On February 24, 2020, the Court issued an order denying the recusal part of Mr. Goguen’s
motion. Order on Def.’s Mot. to Recuse (ECF No. 323; ECF No. 144). On March 3, 2020, Mr. Goguen
appealed this order in both cases to the Court of Appeals for the First Circuit. Def.’s Notice of Appeal
(ECF No. 326; ECF No. 146).

                                                   2
to the new criminal conduct and admit to violations of his supervised release when

he was in fact innocent of both the new criminal conduct and the supervised release

violations. Def.’s Mot. at 10-23.

      In his objection to the Government’s motion, citing United States v. Pinson, 584

F.3d 972 (10th Cir. 2009), which itself quotes Strickland v. Washington, 466 U.S. 668

(1984), Mr. Goguen acknowledges that disclosure of otherwise confidential attorney-

client communications “may be critical . . . to a proper assessment of counsel’s . . .

litigation decisions.” Def.’s Opp’n at 2 (some alterations in original) (quoting Pinson,

584 F.3d at 978 (quoting Strickland, 466 U.S. at 691)). Mr. Goguen’s main worry is

that the Government will go on a “fishing expedition.” Id. at 4. He asks that if the

Court is going to grant the Government’s motion, the order limit the areas that

Attorney Tzovarras will be allowed to disclose, and he objects to the in-person

conference between the prosecutor and Attorney Tzovarras. Id. at 4-5.

      In its reply, the Government agrees not to proceed with an interview of

Attorney Tzovarras so long as he is required to submit an affidavit instead. Gov’t’s

Reply at 5. Furthermore, in reply to Mr. Goguen’s concern about a fishing expedition,

the Government proposes that Attorney Tzovarras release documents relevant to

certain specific topics. Id. at 4-5. The Court reviewed Mr. Goguen’s allegations,

compared them to the areas for which the Government wishes to obtain Attorney

Tzovarras’ responses, and concludes that the areas are sufficiently narrow and

specific to allow the intrusion on the attorney-client privilege as is necessary for the

Government to properly respond to Mr. Goguen’s allegations.



                                           3
        The Court overrules Mr. Goguen’s more generalized objections to the disclosure

of this information, Def.’s Opp’n at 2-5, and it issues this Order without prejudice to

the Government’s further motion, if necessary, to seek additional discovery.

III.    CONCLUSION

        The Court GRANTS the Government’s Motion for Court Order Authorizing

Disclosure of Confidential Communications (ECF No. 313; ECF No. 136). The Court

authorizes the Government to obtain information, correspondence, notes, and other

documents that would otherwise be confidential communications between Mr.

Goguen and Attorney Tzovarras and work product from Attorney Tzovarras, and the

Court    also   authorizes   Attorney   Tzovarras    to   produce   such   confidential

communications and work product to the Government. The Court further authorizes

Attorney Tzovarras to disclose otherwise confidential communication in affidavit

form in response to the Government’s inquiries. The Court limits Attorney Tzovarras’

disclosures both of documents and by affidavit to the following areas:

        (1) whether Attorney Tzovarras properly advised his client concerning the

           evidence that supported the crime that Mr. Goguen was charged with

           having committed as alleged in Section II.A of Mr. Goguen’s Pro Se Motion

           to Withdraw Guilty Pleas;

        (2) whether Attorney Tzovarras properly advised his client concerning Mr.

           Goguen’s claim that he did not know there was illicit material on the laptop

           and his claim that Attorney Tzovarras misadvised him that the




                                           4
         Government needed only to show that he possessed the laptop as alleged in

         Section II.B of Mr. Goguen’s Pro Se Motion to Withdraw Guilty Pleas;

      (3) whether Attorney Tzovarras conducted an adequate investigation of the

         areas Mr. Goguen identified in Section III.C of Mr. Goguen’s Pro Se Motion

         to Withdraw Guilty Pleas; and,

      (4) whether Attorney Tzovarras properly advised Mr. Goguen with respect to

         the burden of proof applicable to the criminal proceedings against him as

         set forth in Section III.I of Mr. Goguen’s Pro Se Motion to Withdraw Guilty

         Plea.

      Finally, to maintain control of the pending motion and to make certain that

the matter is proceeding to resolution, the Court ORDERS the Government to file a

status report within twenty-eight days of the date of this Order as to the status of

compliance with this Order and of the pending motion to withdraw plea and

admission.

      SO ORDERED.

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

Dated this 2nd day of April, 2020




                                          5
